. - Case 7:17-cv-07855-CS Document 93 Filed 07/17/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

BREE JOHNSON,
Plaintiff,
v.

PLANET ORGANIC HOLDING CORP. d/b/a
NATURAL MARKETS FOOD GROUP, THE
CATALYST CAPITAL GROUP, INC., NATURAL
MARKET RESTAURANT CORP., MRS. GREEN’S Civil Action No. 17-cv-07855-CS
MANAGEMENT CORP., MRS. GREEN’S NATURAL
MARKET, INC., MRS. GREEN’S OF 585 HUDSON,
INC., MRS. GREEN’S OF TARRYTOWN, INC., MRS.
GREEN’S OF RYE, INC., PATRICK BROWN, JOSH
TANNER, RONALD MEINDERS, NEWTON
GLASSMAN, JAMES RILEY, GREGORY ENGLISH,
GABRIEL DE ALBA, STEVEN ROSTOWSKY,
ZACHARY MICHAUD, JOHN DOES 1-5 and ABC
CORPORATIONS 1-5,

Defendants.

 

 

STIPULATION OF DISMISSAL WITH PREJUDICE
Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Gregory M. Messer, the
Chapter 7 Trustee of the Bankruptcy Estate of Bree Alexandra Johnson, and Defendants Planet
Organic Holding Corp i/s/a Planet Organic Holding Corp., d/b/a Natural Markets Food Group,
Patrick Brown, Josh Tanner, Ronald Meinders, and The Catalyst Capital Group Inc. by and
through their respective undersigned counsel, jointly stipulate to the dismissal with prejudice of

the instant action, with each party to bear its own costs and attorneys’ fees.
- Case 7:17-cv-07855-CS Document 93 Filed 07/17/19 Page 2 of 2

STIPULATED AND AGREED

LAW OFFICES OF GREGORY MESSER

a f a
By: {ee Ve
Mark R. Bernstein
26 Court Street, Suite 2400

Brooklyn, New York 11242
Phone: (718) 858-1474

Attorneys for Gregory M. Messer, the Chapter

7 Trustee of the Bankruptcy Estate of Bree
Alexandra Johnson

Ouly 4 019

GORDON REES SCULLY MANSUKHANI LLP
See
By: _
Misty D. Marris
Francis J, Giambalvo
One Battery Park Plaza, 28th FI.
New York, NY 10004
Phone: (212) 269-5500
mmarris@gordonrees.com
fgiambalvo@gordonrees.com

Altorneys for Defendants Planet Organic Holding
Corp i/s/a Planet Organic Holding Corp., d/b/a
Natural Markets Food Group, Patrick Brown, Josh
Tanner, and Ronald Meinders

JULY 2
, 2019

MORGAN, LEWIS & BOCKIUS LLP

By:
David A. McManus
Nicole M. Zito
101 Park Avenue
New York, NY 10178-0060
Phone: (212) 309-6000
david.mcmanus@morganlewis.com
nicole.zito@morganlewis.com

Attorneys for Defendant The Catalyst Capital Group
Ine.

June AY, 2019
